Citation Nr: 1400958	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-27 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals a copy of the Veteran's representative's December 2013 Appellant's Brief.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The Veteran's hemorrhoids were last examined for VA compensation purposes in January 2010, approximately 4 years ago.  At such time, the Veteran reported that he had constant hemorrhoids, anal itching and pain, a nagging feeling to empty bowel and swelling, and leakage of stool for about 1/3 to 2/3 a day, which required the use of 2 pads per day.  Upon physical examination, there was no evidence of ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion, or loss of sphincter control.  The examiner noted internal and external hemorrhoids located at 6 and 11 o'clock that are reducible.  There was no evidence of bleeding, thrombosis, or rectum fistula; however, there was frequent recurrence without excessive redundant tissue.  Since such time, the Veteran submitted statements indicating that his hemorrhoids have gotten worse.  In June 2010, the Veteran asserted that he must push his internal hemorrhoids in with his finger every time he defecates, experiences excessive itching, and that he needs to change his pad approximately 6 to 9 times per day.  Additionally, in June 2012, he claimed that he experienced constant bleeding and itching.  The Board further notes that the Veteran has claimed that his hemorrhoids result in fecal leakage.  Therefore, as the evidence suggests that the Veteran's hemorrhoids symptomatology may have increased in severity since the January 2010 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, while on remand, treatment records from the VA Medical Center in San Antonia, Texas, dated from January 2010 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any additional VA treatment records from the VA Medical Center in San Antonio, Texas, dated from January 2010 to the present, referable to the Veteran's hemorrhoids.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his hemorrhoids.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected hemorrhoids, to include whether such are large or thrombotic, irreducible, and/or result in excessive redundant tissue, persistent bleeding, secondary anemia, and/or fissures.  The examiner should also report the frequency of recurrences.  The examiner should specifically indicate whether the Veteran's hemorrhoids results in fecal leakage and, if so, the frequency and severity of such leakage.  Finally, the examiner should indicate the impact that the Veteran's hemorrhoids have on his employability.

The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


